Citation Nr: 1704099	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-43 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1977, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2015.  The Veteran also testified before a Decision Review Officer at a September 2014 RO hearing.


FINDINGS OF FACT

1.  The Veteran does not have right ear hearing loss for VA compensation purposes.

2.  Left ear hearing loss is secondary to his service-connected diabetes mellitus, type II.

3.  Tinnitus is secondary to his left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.385 (2016).

2.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310, 3.385 (2016).

3.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his hearing loss and tinnitus are secondary to acoustic trauma suffered in service as a helicopter mechanic, to include service in Vietnam.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

I.  Right ear hearing loss

The Veteran's MOS in service was a helicopter mechanic; therefore, exposure to acoustic trauma is conceded.  The service treatment records do not show hearing loss during service.

The November 2008 and May 2016 VA examinations did not show right ear hearing loss for VA purposes.  38 C.F.R. § 3.385.  A November 2008 private treatment records showed abnormal hearing, but there is no evidence of audiogram results or speech recognition scores using the Maryland CNC test.  VA treatment records noted mild hearing loss in August 2008, December 2009, and January 2014; however, there is no evidence that the hearing loss rose to the level necessary to establish service connection for VA purposes.  As such, this claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

II.  Left ear hearing loss

The May 2016 VA examination shows that the Veteran's meets the criteria for left ear hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016). 

The Veteran is service-connected for diabetes mellitus, type II.  Pursuant to the Board's February 2016 remand directives, the AOJ obtained a VA medical opinion in September 2016 regarding whether the Veteran's hearing loss was related to his service-connected diabetes mellitus, type II.  The Board acknowledges that the September 2016 VA medical opinion was negative.  However, the September 2016 VA medical opinion referenced medical articles which showed sensorineural hearing loss was more common in patients with diabetes.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss as secondary to service-connected diabetes is warranted.

III.  Tinnitus

The Veteran contends that he suffers from tinnitus intermittently and that it began soon after service, which the Board finds credible.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Pursuant to this Board decision, the Veteran is service-connected for left ear hearing loss.  The May 2016 and November 2008 VA examiners noted that tinnitus is as likely as not a symptom associated with the hearing loss.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus as secondary to left ear hearing loss is warranted.


ORDER

Service connection for right ear is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


